IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-40884
                            Summary Calendar



ROY JON,

                                              Plaintiff-Appellant,


versus

JOSEPH K. PRICE, Warden, ET AL.,

                                              Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-820
                         - - - - - - - - - -
                            March 18, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roy Jon, a Texas prisoner (# 626840), appeals the district

court’s dismissal as frivolous of his pro se, in forma pauperis

(IFP) 42 U.S.C. § 1983 action in which he alleged that the

defendants retaliated against him for filing grievances, denied him

adequate medical care, placed him on "loss of privileges" status in

violation   of    due   process,   and   improperly   changed   his   work



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No. 97-40884
                                    - 2 -

classification.

      Jon's request to file an amended brief is DENIED.                 Jon's

supplemental amended brief should not have been filed as it is not

authorized under the Federal Rules of Appellate Procedure or the

rules of this court.      See    FED. R. APP. P. 28(a), (c), (j).       It is

STRICKEN.

      Jon argues that the magistrate judge improperly denied leave

to file a second amended complaint and that the district court

abused its discretion by dismissing his suit. We have reviewed the

record and Jon's allegations, and we conclude that the district

court did not abuse its discretion by dismissing Jon’s § 1983

action as frivolous.      Siglar v. Hightower, 112 F.3d 191, 193 (5th

Cir. 1997).

      Because Jon’s arguments of error are wholly without merit,

this appeal is frivolous and is DISMISSED.         See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

      On at least three occasions, besides this frivolous appeal,

Jon has brought an action or appeal in a United States court that

was   dismissed    as   frivolous;    therefore,    Jon   is   BARRED    from

proceeding IFP under the Prison Litigation Reform Act of 1996. See

Adepegba    v.    Hammons,   103   F.3d   383,   388   (5th    Cir.   1996).

Accordingly, Jon may not proceed IFP in any civil action or appeal

filed while he is in prison unless he is under imminent danger of

serious physical injury.        28 U.S.C. § 1915(g).

      SANCTION IMPOSED UNDER 28 U.S.C. § 1915(g); MOTION FOR LEAVE
                          No. 97-40884
                              - 3 -

TO AMEND THE INITIAL BRIEF DENIED; AMENDED BRIEF STRICKEN; APPEAL

DISMISSED.